                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION
                           **NOT FOR PRINTED PUBLICATION**

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '    CASE NO. 9:13-CR-15
                                                '
TERRELL JUSTIN ROGERS                           '

                            ORDER ACCEPTING
         FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation, to be followed by a new term of supervision.

The parties agreed to the recommended sentence.

       The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (#72) are ACCEPTED and the defendant’s supervised release is

revoked. Pursuant to Judge Giblin’s recommendation, the Court ORDERS the defendant, Terrell

Justin Rogers, to serve a term of twelve (12) months and one (1) day imprisonment, to be followed

by an additional term of eighteen (18) months supervised release. The Court recommends that

Mr. Rogers attend substance abuse treatment while incarcerated and that he receive credit for any

back custody time due in this revocation proceeding.        The conditions for the new term of

supervision will be set forth in a separate revocation judgment.

                  So ORDERED and SIGNED, May 19, 2021.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge
